Citation Nr: 0731411	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-41 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease as 
secondary to the veteran's diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.  

At his hearing, the veteran withdrew from consideration his 
claim of entitlement to service connection for testicular 
cancer.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The evidence fails to show that the veteran was exposed 
to herbicides while stationed on Vieques Island.

3.  The medical evidence has not linked the veteran's 
diabetes mellitus to his time in service.

4.  The medical evidence has not linked the veteran's heart 
disease to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2007).
2.  Criteria for service connection for heart disease have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  However, 
the Board notes that the mere exposure to Agent Orange alone 
does not create a permanent disability for which compensation 
may be granted. 

Diabetes Mellitus

The medical evidence shows that the veteran currently has 
diabetes mellitus which he believes is a result of exposure 
to herbicides while he was stationed on Vieques Island, 
Puerto Rico during service.  The veteran indicated that the 
military used Vieques Island as a testing ground for Agent 
Orange, as well as using Agent Orange for weed control on the 
air strips and around the barracks.  

The RO confirmed the veteran was not in Vietnam, and he is 
therefore not presumed to have been exposed to herbicides 
during service.  Nevertheless, given the veteran's testimony, 
his claim was remanded to search for records that might 
corroborate his reported exposure to Agent Orange, or another 
similar herbicide. 

The veteran's personnel records confirm that the veteran 
arrived at Vieques Island on January 28, 1967 and departed on 
June 17, 1967.  A request was then made to the Department of 
Defense for a search of its inventory of herbicide operations 
during the period in which the veteran was stationed on 
Vieques Island.  The response indicated that between 1956 
and1957 there were multiple herbicide tests in Puerto Rico, 
mainly on the southwestern part of the island.  In February 
1967, a test was conducted at Las Marias on the west central 
part of the island.  From August to December of 1967, tests 
were conducted at Rio Grande in the east/central part of the 
island.  However, Vieques Island is not on the Department of 
Defense list.  

It was recommended by the researcher that the veteran's 
branch of the military (Marine Corps) be contacted for 
additional research.  This was done, and the command 
chronology for the veteran's unit, Company "B" of the 8th 
Engineer Battalion, indicates that Company "B" was sent to 
Camp Garcia on Vieques Island in January 1967 for five 
months.  During its time on the island, Company "B" worked 
on the construction of ammunition shelters, water tanks, and 
LST mole, and extensive resurfacing of the airstrip.  Two 
months of this period were spent supporting and training 
reserve engineer companies.

At his hearing, the veteran testified that he could provide 
evidence that herbicide was used at Camp Garcia; but no 
evidence was ever submitted, despite several requests.

While the evidence submitted confirms that the veteran was 
stationed on Vieques Island, there is no evidence that he was 
exposed to any herbicides.  As such, presumptive service 
connection for diabetes mellitus is not available.

Service medical records show no evidence of diabetes mellitus 
and the veteran's vascular system was normal on his 
separation physical.  

A treatment record from 1997, thirty years after the veteran 
was discharged from service, notes that the veteran had a 
history of diabetes mellitus; however, there is no indication 
when the diabetes mellitus had its onset; and no medical 
evidence has been presented to suggest that the veteran's 
diabetes mellitus is related to his time in service.

As the evidence fails to show that service connection for 
diabetes mellitus is warranted on either a direct or 
presumptive basis, the veteran's claim is denied.

Heart disease

The veteran testified that he believes his heart disease is 
the result of his diabetes mellitus, although he testified 
that he did not have any medical opinion of record asserting 
such.

Service medical records show that the veteran's heart was 
found to be normal on his separation physical; and there was 
no record of any heart related complaints or treatment while 
the veteran was in service.  

Following service, the veteran's claims file is void of any 
treatment for a heart condition for roughly 30 years 
following service.  In February 1997, the veteran was 
diagnosed with coronary atherosclerotic heart disease and 
angina.  He also underwent a coronary artery bypass.  
However, his claims file is void of a medical opinion of 
record indicating that it is as likely as not that his heart 
condition is related to either his time in service or to a 
service connected disability; and almost 30 years elapsed 
between the veteran's time in service and his diagnosis of 
heart disease.

While the veteran believes that his heart condition was 
caused by his diabetes mellitus, he has been denied service 
connection for diabetes mellitus; and therefore any link 
between the veteran's heart disease and his diabetes mellitus 
is immaterial for the purpose of establishing service 
connection for heart disease.

Accordingly, the medical evidence fails to relate the 
veteran's heart disease to his time in service, and his claim 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in March 2006, which informed the veteran of the first 
three elements required by the Pelegrini II Court as stated 
above, as well as informing him how disability ratings and 
effective dates were calculated.  While the veteran may not 
have explicitly been asked to provide any evidence in his 
possession that pertained to his claim, the evidence reflects 
that he had actual knowledge of this requirement.  For 
example, at his hearing before the Board he was told that he 
needed to provide evidence that an herbicide was used at Camp 
Garcia when he was stationed there, and the veteran indicated 
that he would get that information.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a June 
2007 supplemental statement of the case following completion 
of the notice requirements.  

Private treatment records have been obtained.  Additionally, 
the veteran testified at a hearing before the Board; and 
extensive development was performed in an effort to 
corroborate the veteran's assertion of herbicide exposure 
while in service, including the acquisition of his service 
personnel records, a search of Department of Defense records 
for herbicide use, and for a search of the Command Chronology 
for the veteran's unit.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for diabetes mellitus is denied.

Service connection for heart disease to include as secondary 
to the veteran's diabetes mellitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


